Citation Nr: 1119768	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-30 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to nonservice-connected death pension benefits.



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1942 to November 1944.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In that decision, the RO denied entitlement to nonservice-connected death pension benefits.

In July 2009, an informal hearing conference with a Decision Review Officer (DRO) was conducted.  A report of that conference has been associated with the Veteran's claims file.

In her August 2009 substantive appeal, the appellant requested a hearing before a Veterans Law Judge at the RO (travel board hearing).  However, she later withdrew that request in September 2009.


FINDINGS OF FACT

1.  The Veteran died in January 2008.  The appellant, his surviving spouse, filed a claim for nonservice-connected death pension benefits in March 2008.

2.  The appellant has an approximate net worth between $100,000 and $105,000, an approximate monthly income between $89 and $643, approximate monthly expenses between $846 and $1,500, and an estimated life expectancy of 7.5 years as of June 2008.  


CONCLUSION OF LAW

The appellant's net worth precludes the payment of nonservice-connected death pension benefits.  38 U.S.C.A.  §§ 1503, 1541(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.21, 3.23, 3.3(b)(4), 3.263(b), 3.271, 3.272, 3.274(c), 3.275 (2010). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in her possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in May 2008, the RO notified the appellant of the evidence needed to substantiate her claim for nonservice-connected death pension benefits.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist her in obtaining and the evidence that she was expected to provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  Nevertheless, the May 2008 letter complied with this requirement.  

To the extent that any of the Dingess/Hartman notice requirements apply in this case, the Veteran's status as a veteran has been substantiated.  The appellant was not notified of the disability rating and effective date elements of her claim.  However, to the extent that she was not provided with notice of some of the information required by the VCAA, prejudicial error occurs in the context of VCAA notice only when such error affects "the essential fairness of an adjudication" or "has the natural effect of producing prejudice."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  Appellants must generally identify "with considerable specificity": (1) how the VCAA notice was defective and (2) how the lack of notice and evidence was prejudicial or affected the essential fairness of the adjudication.  Id.  See also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  As the appellant's claim is being denied, and no rating or effective date is being assigned, she has suffered no prejudice from the deficiency with regard to these elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
  
The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

As the issue on appeal is controlled by the appellant's net worth, level of annual income, and annual expenses, there is no medical controversy, and the development of any medical evidence would not have any bearing on the decision.  There is no other reported, relevant evidence that remains outstanding, nor is there any indication of the need for examinations or opinions.  Further assistance is unlikely to assist the appellant in substantiating entitlement to nonservice-connected death pension benefits.

Law and Analysis

Death pension benefits are generally available for surviving spouses, as a result of the veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a).  An appellant is entitled to such benefits if the veteran served for 90 days or more, part of which was during a period of war; or, if the veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the claimant meets specific income and net worth requirements.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

A surviving spouse who meets these requirements will be paid the maximum rate of death pension, reduced by the amount of countable income.  38 U.S.C.A. § 1541; 
38 C.F.R. § 3.23.  In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  

In determining annual income, all payments of any kind or from any source including salary, retirement or annuity payments, or similar income, which has been waived, shall be included except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271(a).  

Exclusions from income include the expenses of the veteran's last illness and burial, to the extent such burial expenses are not reimbursed under chapter 23 of title 38 U.S.C., if paid by the appellant.  38 C.F.R. § 3.272(h).  Such expenses may be deducted only for the 12-month annualization period in which they were paid.  Id..  Exclusions from income do not include Social Security benefits.  38 C.F.R. § 3.272.  That income is therefore included as countable income.  Medical expenses in excess of five percent of the maximum income rate allowable, which have been paid, may be excluded from an individual's income for the same 12-month annualization period, to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).

The rates of death pension benefits (MAPR) are published in tabular form in appendix B of Veterans Benefits Administration Manual M21-1 (M21-1) and are given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21.

Effective December 1, 2007, the MAPR for a surviving spouse with no dependents was $7,498.00.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B, Section A.  This is the MAPR in effect at the time VA received the appellant's claim.  Five percent of this MAPR is $375.  

Pension payable to a surviving spouse shall be denied or discontinued when the corpus of the estate of the surviving spouse is such that under all the circumstances, including consideration of annual income, it is reasonable that some part of the corpus of such estate be consumed for the surviving spouse's maintenance.  38 C.F.R. § 3.274(c).

The terms "corpus of estate" and "net worth" mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the claimant, except the claimant's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the claimant's reasonable mode of life.  See 38 C.F.R. §§ 3.263(b), 3.275(b).

In determining whether the estate should be used for the claimant's maintenance, factors to be considered include: whether the property can be readily converted into cash at no substantial sacrifice; life expectancy; the number of dependents; and, the potential rate of depletion, including spending due to unusual medical expenses.  See 38 C.F.R. § 3.275(d).

The considerations concerning net worth as an eligibility factor for pension, as set forth above, are necessary since it is inconsistent with the pension program to allow a claimant to collect a pension while simultaneously enjoying the benefit of a sizable estate.  There are no precise guidelines, however, which establish what size estate would preclude the payment of pension.

In March 2008, the appellant filed a claim for death pension benefits.  The Veteran served on active duty from November 1942 to November 1944 during the World War II era.  He died in January 2008.  Thus, entitlement to nonservice-connected death pension benefits payable to the appellant depends upon her specific income and net worth.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

In her March 2008 claim (VA Form 21-5134), the appellant reported monthly Social Security income of $382 (equating to $4,584 in yearly gross wages and income) and monthly interest income from certificates of deposit (CDs) in the amount of $410 (equating to $4,920 in yearly total dividends and interest).  She reportedly paid $142.21 each month for private medical insurance.  Her estimated net worth was approximately $105,000 consisting of cash, bank accounts, and CDs.

In her March 2008 application for benefits for the burial of the Veteran (VA Form 21-530), the appellant reported a total expense of burial, funeral, transportation, and burial plot amounting to $7,100.

In May 2008, the RO verified that the appellant's actual monthly Social Security income was $467.40.

In a May 2008 response to a request for details of expenses (VA Form 21-8049), the appellant reported monthly expenses which consisted of the following:  $200 for food, $200 for clothing, $210 for utilities, $160 for car insurance and gasoline, $36.19 for television, and $40 for a "cancer policy."  She also provided more detailed expenses for the Veteran's burial which consisted of $7,000 for casket and funeral expenses, $200 for a cemetery plot, and $50 for tombstone engraving.  She estimated that she would spend approximately $2,000 in medical expenses in the upcoming year due to high blood pressure, a history of cancer, arthritis, and her advanced age.

In her July 2008 notice of disagreement (NOD), the appellant again reported monthly Social Security income of $382 and monthly expenses which consisted of the following:  $287.20 for food, $142 for medical supplement insurance, $165 for electric, $55 for telephone, $121 for home and car insurance, $19 for water, $120 for gasoline, $41 for a "cancer policy", $72 for medication, $55 for assistance with household chores, and $45 for clothing and bedding supplies.  She also reported several possible estimated expenses that were not paid at the time of her July 2008 NOD, but were possible in the future (i.e. lawn care, a new heat pump, a new car).

In an August 2008 statement (VA Form 21-4138), the appellant reported that her net worth was still approximately $105,000.  She had recently purchased a new heat pump for $3,600, had visited the doctor, and had purchased additional medications.

During the July 2009 informal hearing conference, the appellant reported that the income from her Social Security benefits and interest income from her CDs was not sufficient to pay her monthly expenses.  The estimated monthly interest income was approximately $400 to $500, Social Security income was $398, and her monthly expenses were approximately $1,500.  Her net worth from CDs had decreased to approximately $100,000.

In her August 2009 substantive appeal, the appellant reported that her expenses had increased and that she did not have anybody to depend on or take care of her in the future.  She indicated that the amount of funds in her checking account had decreased from $5,000 to $2,000 and stated that the money she had saved was necessary for any future medical expenses.

As for the appellant's income beginning February 1, 2008, she has consistently reported monthly Social Security income of $382; however, the verified amount is $467.40.  She has also reported monthly interest earnings from CDs ranging from $400 to $500.  As there is no other evidence of record by which to verify such earnings, reasonable doubt will b resolved in the appellant's favor, and the Board will use the lower $400 amount for purposes of determining her income.  Thus, without considering any possible income exclusions, the appellant's monthly and yearly incomes are approximately $867 and $10,404, respectively. 

With regard to allowable medical expenses, the appellant paid health insurance premiums of $142 monthly, a "cancer policy" of $41 monthly, and $72 for medication monthly, for a yearly total of $3,060.  As noted above, the appellant may deduct medical expenses that exceed 5 percent of the MAPR, which is $375.  Therefore, the yearly allowable medical expenses are $3,060 minus $375 or $2,685.  

The appellant has also reported burial expenses totaling $7,250 ($7,000 for casket and funeral expenses, $200 for a cemetery plot, and $50 for tombstone engraving). However, she was granted VA burial benefits in June 2008 in the amount of $600 ($300 for funeral costs and $300 for cemetery/plot costs).  Thus, the total unreimbursed amount of burial expenses that may be deducted from the appellant's annual income during the 12 month annualization period during which they were paid is $6,650.

By law countable income is determined by calculating gross income, not net income, and only the expenses enumerated in the law and regulations can be deducted from reported income.  Therefore, although the appellant has reported other expenses, such as food and utilities, such expenses are not included among eligible deductions for the purposes of calculating countable income for pension benefits.

In summary, the appellant's yearly income without considering the allowable exclusions is $10,404.  This total yearly income minus the exclusions for medical expenses ($2,685) and burial benefits ($6,650) is $1,069.  Thus, during the 12 month annualization period from February 1, 2008, to January 31, 2009, the appellant's annual income was $1,069.  Following this period, the reported burial expenses are no longer excluded from the appellant's income, and the income is $10,404 minus $2,685, which is $7,719.  

As for whether the appellant's net worth constitutes a bar to VA death pension benefits, she reported a net worth of $105,000 in her March 2008 claim (VA Form 21-534).  She reported during the July 2009 informal hearing conference that her net worth had decreased to $100,000.  The appellant's entire net worth is reportedly invested in the form of CDs, and thus, may be considered to be readily convertible into cash without substantial sacrifice.

According to a corpus of estate determination in June 2008, the appellant was 81 years old with an actuarial life expectancy of 7.5 years.  As explained above, her annual income prior to February 1, 2009, was $1,069 (monthly income of approximately $89) and her annual income since that date is $7,719 (monthly income of approximately $643).  She has reported monthly expenses, including medical expenses but not including the one time expenses for burial benefits, of approximately $846 on the May 2008 VA Form 21-8049, $1,122 in her July 2008 NOD, and $1,500 at the time of the July 2009 informal hearing conference.  This results in a monthly deficit of approximately $757 in May 2008, a monthly deficit of approximately $1,033 in July 2008, and a monthly deficit of approximately $857 as of July 2009.

In reaching its determination as to whether the appellant is entitled to nonservice-connected death pension benefits, the Board must determine whether it is reasonable for a portion of her net worth to be consumed to provide for her maintenance.  Taking into consideration her highest monthly deficit of $1,033 in July 2008 and her lowest reported net worth of $100,000, her net worth would be fully consumed in approximately 97 months (8 years and 1 month), which is slightly longer than her calculated life expectancy of 7.5 years as of June 2008.  If her most recent reported monthly deficit of $857 and net worth of $100,000 are taken into consideration, her net worth would be fully consumed in approximately 117 months (9 years and 9 months).  

Consequently, based upon the current evidence of record, the Board finds that the appellant's net worth is of sufficient size such that some portion of it can be consumed to defray the costs of her maintenance.  As previously noted, the purpose of VA pension, an income based program, is to provide beneficiaries with a minimum level of financial security.  It is not intended to protect financial assets or build up the estate for the benefit of heirs.  Accordingly, the Board concludes that the appellant's net worth is currently a bar to her receipt of nonservice-connected death pension benefits.

The Board does note, however, that this decision does not preclude the appellant from applying for nonservice-connected death pension benefits in the future when her net worth has decreased.  







ORDER

Entitlement to nonservice-connected death pension benefits is denied.



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


